



Exhibit 10.19
Name:
[●]
Target Number of [INSERT TYPE OF UNITS] subject to Award:
[●]
Date of Grant:
[●]

PLANET FITNESS, INC.
2015 OMNIBUS INCENTIVE PLAN
[INSERT PERFORMANCE SHARE UNIT OR RESTRICTED STOCK UNIT, AS APPLICABLE]
AGREEMENT


This agreement (this “Agreement”) evidences an award (the “Award”) of [INSERT
TYPE OF UNITS] granted by Planet Fitness, Inc. (the “Company”) to the
undersigned (the “Grantee”) pursuant to and subject to the terms of the Planet
Fitness, Inc. 2015 Omnibus Incentive Plan (as amended from time to time, the
“Plan”).
1.Grant of [INSERT TYPE OF UNITS]. On the date of grant set forth above (the
“Grant Date”) the Company granted to the Grantee an award consisting of the
right to receive, without payment but subject to the terms and conditions
provided herein and in the Plan, one share of Stock (a “Share”) with respect to
each [INSERT TYPE OF UNITS] forming part of the Award, in each case, subject to
adjustment pursuant to Section 7 of the Plan in respect of transactions
occurring after the date hereof.
2.    Vesting, etc. [INSERT PERFORMANCE BASED OR TIME BASED VESTING CONDITIONS
AND SCHEDULE, AS APPLICABLE], subject to the Grantee’s continued service as an
employee of the Company through the Vesting Date. If the Grantee’s service as an
employee of the Company ceases for any reason prior to the Vesting Date, the
Award will be automatically and immediately forfeited.
3.    Delivery of Shares. The Company shall, as soon as practicable, and, not
later than thirty (30) days following the Vesting Date) effect delivery of the
Shares with respect to the [INSERT THE TYPE OF UNITS] to the Grantee. No Shares
will be issued pursuant to this Award unless and until all legal requirements
applicable to the issuance or transfer of such Shares have been complied with to
the satisfaction of the Administrator.
4.    Dividends; Other Rights. The Award shall not be interpreted to bestow upon
the Grantee any equity interest or ownership in the Company prior to the date on
which the Company actually delivers Shares to the Grantee (if any). The Grantee
is not entitled to vote any Shares by reason of the granting of this Award or to
receive or be credited with any dividends declared and payable on any Share
prior to the date on which any such Share is delivered to the Grantee hereunder.
The Grantee shall have the rights of a shareholder only as to those Shares, if
any, that are actually delivered under this Award.
5.    Forfeiture; Recovery of Compensation.
(a)
The Administrator may cancel, rescind, withhold or otherwise limit or restrict
the Award at any time if the Grantee is not in compliance with all applicable
provisions of the Agreement and the Plan.

(b)
By accepting the Award the Grantee expressly acknowledges and agrees that his or
her rights (and those of any permitted transferee) under the Award, including
any Shares acquired under the Award or any proceeds from the disposition
thereof, are subject to Section 6(a)(5) of the Plan (including any successor
provision). Nothing in the preceding sentence shall be construed as limiting the
general application of Section 9 of this Agreement.



-1-



--------------------------------------------------------------------------------




6.    Nontransferability. Neither the Award nor the [INSERT TYPE OF UNITS] may
be transferred except in accordance with Section 6(a)(3) of the Plan.
7.    Certain Tax Matters.
(a)
The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder, including the right to be issued Shares upon vesting, are subject to
the Grantee promptly paying to the Company in cash (or by such other means as
may be acceptable to the Administrator in its discretion) all taxes required to
be withheld. No Shares will be transferred pursuant to the vesting of the
[INSERT TYPE OF UNITS] unless and until the Grantee has remitted to the Company
an amount sufficient to satisfy any federal, state or local withholding tax
requirements, or has made other arrangements satisfactory to the Administrator
with respect to such taxes. The Grantee authorizes the Company and its
Affiliates to withhold such amounts from any amounts otherwise owed to the
Grantee, but nothing in this sentence shall be construed as relieving the
Grantee of any liability for satisfying his or her obligations under the
preceding provisions of this Section. The Company shall have no liability or
obligation relating to the foregoing.

(b)
The Grantee expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by the Company to deliver Shares in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

(c)
The Award is intended to be exempt from the requirements of Section 409A and the
Plan and this Agreement shall be administered and interpreted in a manner
consistent with this intent. Notwithstanding the foregoing, in no event shall
the Company or any of its Affiliates be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the Grantee
on account of non-compliance with Section 409A.

8.    Effect on Employment. Neither the grant of the [INSERT TYPE OF UNITS], nor
the delivery of Shares upon vesting of the Award, will give the Grantee any
right to be retained in the employ or service of the Company or any of its
Affiliates, affect the right of the Company or any of its Affiliates to
discharge or discipline the Grantee at any time, or affect any right of the
Grantee to terminate his or her employment at any time.
9.    Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Grant Date has been furnished to the Grantee. By
acceptance of the Award, the Grantee agrees to be bound by the terms of the Plan
and this Agreement. In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall control.
10.    Acknowledgements. By accepting the Award, the Grantee agrees to be bound
by, and agrees that the Award and the [INSERT THE TYPE OF UNITS] are subject in
all respects to, the terms of the Plan. The Grantee has received and understands
the Company’s Executive Compensation Recoupment Policy (as such policy is
amended, amended and restated or superseded from time to time, the “Clawback
Policy”), that the Clawback Policy applies and will continue to apply to the
Grantee during and after the Grantee’s employment in accordance with its terms
and that the Grantee has complied with and will continue to comply with the
terms of the Clawback Policy. The Grantee further acknowledges and agrees that
(i) this Agreement may be executed in two or more counterparts, each of which
shall be an original and all of which together shall constitute one and the same
instrument; (ii) this Agreement may be executed and exchanged using facsimile,
portable document format (PDF) or electronic signature, which, in each case,
shall constitute an original signature for all purposes hereunder; and (iii)
such signature by the Company will be binding against the Company and will
create a legally binding agreement when this Agreement is countersigned by the
Grantee.
[Signature page follows.]


-2-



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.


PLANET FITNESS, INC.
By:___________________________
Name: Christopher Rondeau    
Title: CEO    
Dated: [●]


Acknowledged and Agreed:




By:___________________________
Name: [●]


















































[Signature Page to [INSERT TYPE OF UNITS] Agreement]




--------------------------------------------------------------------------------




SCHEDULE A


[INSERT ADDITIONAL VESTING OR PERFORMANCE TERMS, AS APPLICABLE]



